Per Curiam.
The jury rendered a verdict in favor of plaintiff and against defendant Ranchod for $300 and a verdict in favor of defendant Giacomo. Plaintiff obtained this rule to show cause why such verdicts should not be set aside.
Plaintiff does not seem to argue that the verdict in favor of defendant Giacomo was wrong. It was well supported by the evidence, and the rule to show cause in so far as that verdict is concerned will be discharged, with costs.
Plaintiff does argue, however, and has assigned as a reason for a new trial, that the verdict of $300 against the defendant Ranchod was inadequate.
The accident happened while plaintiff, who was an invitee in the automobile of defendant Ranchod, was being driven by an agent of the latter in an easterly direction on a public highway in Hunterdon county, at which time and place the *421truck of defendant Giacomo was standing on the highway, facing eastwardly, on the right-hand side of the road. The accident happened on the night of October 5th, 1928. The automobile of defendant Banehord, while traveling fast, collided with the rear end of the truck, and plaintiff was thrown forward to the front part of the car and was injured about the head, body and foot.
When we come to consider the verdict for $300 in favor of the plaintiff, in the light of the testimony, particularly respecting the severity of the injury, the consequent pain and suffering and the consequent loss of earning power, it seems quite plain that the verdict is so inadequate as to show that the jury was either mistaken or influenced by prejudice.
The rule to show cause as to defendant Ranchod will be made absolute and a new trial granted upon all of the issues in plaintiff’s case against such defendant.